Citation Nr: 1119452	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-46 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1953 to September 1957 and December 1958 to August 1959.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for bilateral shoulder and back conditions. 

The issue of service connection for a low back disability has been re-characterized to comport to the November 2010 statement of the case (SOC) and Veteran's November 2010 Form 9 substantive appeal to the Board, in which he clearly indicated that he was seeking service connection for a low back disability rather than thoracic or cervical spine disability.  See 38 C.F.R. §§ 20.200, 20.202.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2010).


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a finding that the current bilateral shoulder disability is related to service.

2.  A preponderance of the competent evidence is against a finding that the current low back disability is related to service.







CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A September 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has indicated that he receives Social Security Administration (SSA) benefits, but not that he receives SSA disability benefits.  Thus, the record does not contain evidence that he is in receipt of disability benefits from the SSA.  38 C.F.R. § 3.159 (c) (2).  An adequate VA examination was conducted and opinion obtained as to the nature and etiology of his claimed low back and bilateral shoulder disabilities.  The Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran seeks service connection for bilateral shoulder and low back disabilities.  He contends that he injured his shoulders and back during service, and that his problems with them have been chronic and that he has treated them with over-the-counter medications since service.  The Veteran contends that he has had no other injuries to his back or shoulders since service and that shoulder and back pain has persisted since active duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has bilateral shoulder and low back disabilities.  Following service, the first evidence of low back or shoulder problems is a September 1966 administration decision from the St. Petersburg, Florida, RO noting that the Veteran requested VA out-patient medical treatment in August 1966 for back and shoulder conditions, but was denied it because these conditions were not service-connected.  A November 2007 VA treatment record notes that the Veteran had active problems of osteoarthritis and shoulder reconstruction in 1990.  A VA examination report dated in January 2011 notes that, following a physical examination and a review of medical imaging reports, diagnoses of age-related degenerative arthritis of the right shoulder, post left shoulder excision of the distal clavicle, and age-related spondylosis of the lumbar spine were given.  

The Veteran's STRs indicate that in May 1955 the Veteran was lifting a heavy barrel and that his right shoulder was sore; an x-ray of the right shoulder was provided.  August 1957 STRs note that the Veteran was given a diagnosis of acute lumbar strain, which resulted from lifting.  Clinical evaluation during the Veteran's September 1957 separation examination indicates that his upper extremities and spine were normal.  

As the record shows current bilateral shoulder and low back disabilities and complaints regarding the right shoulder and low back during service, the determinative issue is whether these are related.  
A VA examination was conducted in January 2011.  The examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran worked as a welder and truck driver following service.  

Currently, the Veteran complained of bilateral shoulder pain.  The examiner opined that the Veteran's age related degenerative arthritis of the right shoulder and post-left shoulder excision of distal clavicle are not caused or secondary to his military service.  The rationale provided for this opinion was that the Veteran complained of a shoulder injury in May 1955, while lifting a barrel, but an x-ray of the right shoulder was negative and showed no significant abnormalities.  On separation examination he was found to have a normal joint examination.  Thus, the Veteran's shoulder condition was a transient one, which resolved without any residual complication.  

Regarding his low back, the Veteran reported that he has had daily pain since 1959, and that he injured his back in a slip and fall incident and denied any other injuries.  The examiner opined that the Veteran's age-related spondylosis of the lumbar spine is not caused or secondary to his military service.  The rationale provided for this opinion was that the Veteran injured his back during service and was diagnosed with an acute lumbar spine injury.  He did not develop any chronic or recurrent condition and the condition resolved.  The separation examination was negative for any deficiency, disease, or disability, related to his spine; thus, the examiner noted that the Veteran's back condition is not related to miliary service, but rather to other factors such as the aging process. 

The first recorded complaints of back or shoulder conditions are in 1966, and are not treatment records, but rather an August 1966 application for VA outpatient treatment.  Therefore, the medical evidence does not reflect continuity of symptomatology following service.  

The Veteran has asserted a continuity of symptoms, such as pain, related to his shoulders and back.  The Veteran is competent to report observable symptoms such as shoulder or low back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  While the Veteran's reported history of continued shoulder and low back symptomatology since active service is competent, it is nonetheless not credible. 

Significantly, the Board emphasizes the multi-year gap between discharge from active duty service (August 1959) and initial reported symptoms related to the shoulder and low back in August 1966 is approximately 7 years.  A lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, his assertions of a continuity of shoulder and low back pain are not found to be credible, in light of the normal separation examination in September 1957, and because the Veteran did not raise a claim until 2009, approximately 40 years following discharge.  Indeed, if his symptoms were continuous since active service, it would be reasonably expected that he would have raised his claim sooner.

Therefore, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's lay statements.

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his claimed disabilities and his views are outweighed by the opinion provided by the VA medical professional who thoroughly discussed the evidence of record and the etiology of the Veteran's claimed bilateral shoulder and low back disabiities and found that they are not related to his service.  See Jandreau, 492 F.3d at 1372.  A competent medical expert, who provided cogent rationales, makes this opinion and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Assuming the Veteran has a qualifying "arthritis," either of his right or left shoulder or low back, the first contemporaneous medical evidence of a diagnosis of it is well after the one-year presumptive period from discharge from service; thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.
The preponderance of the evidence is against the claims for bilateral shoulder and low back disabilities; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.

Entitlement to service connection for a low back disability is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


